Citation Nr: 1720483	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-46 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple myeloma, claimed as due to herbicide or benzene exposure.


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968, with additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay inherent in this remand, further development is necessary prior to appellate review of the Veteran's claim.

It is not in dispute that the Veteran has been diagnosed with multiple myeloma.  What has yet to be established is a causal link (nexus) between his current disability and his active service.  In his May 2007 claim, the Veteran asserted two theories of entitlement to service connection for multiple myeloma: (1) exposure to herbicides and (2) exposure to gasoline fumes (specifically benzene).  

With respect to the first theory, the Veteran stated that he was assigned to the 599th Ordnance Company, which built an ammunition dump near "Udeepan" Royal Air Force Base in Thailand on land that had been cleared using herbicides.  (A preliminary Internet search suggests the Company may have been located at Sattahip.)  The Veteran's personnel brief confirms that he was stationed in Thailand from May 1967 to May 1968 and his DD Form 214 indicates that his military occupational specialty (MOS) was Ammunition Storage Specialist.  

With respect to his second theory, the Veteran stated that after the ammunition depot was completed, there was no electricity and it had to be powered by generators.  He asserts exposure to benzene while assigned to operate the generators.  (The Board notes that the Veteran's personnel file indicates that he may have been assigned such duties during service in the Reserves, not while on active duty.  See Record of Assignments, noting principal duty in 1976 of "Power Generator Operator.")  

The AOJ issued a December 2015 formal finding of a lack of information required to corroborate service in Vietnam, based on the Veteran's failure to respond to a November 2015 request for information on the dates, location, and nature of the alleged exposure.  The AOJ also concluded that the Veteran did not have a "qualifying MOS" to verify exposure in Thailand.  However, the AOJ does not appear to have considered the information provided in the Veteran's May 2007 claim (which includes dates, location, company assignment, and nature of alleged exposure,).  Also, a "qualifying MOS" is not an absolute requirement to establish herbicide exposure in Thailand.  See M21-1 IV.ii.1.H.5.b.  

Additionally, the AOJ did not attempt to corroborate the Veteran's assertion that he was exposed to benzene.

Consequently, remand is required to determine whether the Veteran was exposed to herbicides or benzene, as he has described.  As the benzene exposure may have occurred during a period of Reserve service, pertinent records from that service must be sought and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct exhaustive development for all service records, to include both STRs and service personnel records, related to the Veteran's Reserve service.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should then arrange for any additional development deemed necessary and make a formal finding of fact regarding the Veteran's asserted exposure to herbicides and benzene.  

The AOJ's attention is directed to the Veteran's May 2007 claim, in which he stated that he was assigned to the 599th Ordnance Company, which built an ammunition dump in Thailand on land that had been cleared using herbicides; his personnel brief, which indicates that he was in Thailand from May 1967 to May 1968; and his DD Form 214, which indicates that he was an Ammunition Storage Specialist.

The AOJ's attention is also directed to the Veteran's May 2007 claim, in which he asserted exposure to benzene during active duty service, and his personnel records, which indicate that duties as a Power Generator Operator while serving in the Reserves.  

If the information of record (to include that obtained pursuant to the development ordered above) is insufficient to corroborate the claimed exposure, the Veteran should be notified of the more specific information that is needed [to allow for verification] with respect to each such exposure and afforded opportunity to respond.  Any response indicating that verification was not possible (e.g., records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's claimed exposures (noted above), indicating whether or not they are indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3.  The AOJ should then review the record, arrange for any further development indicated (to include VA examination, if warranted), and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

